In The
                               Court of Appeals
                     Seventh District of Texas at Amarillo

                           ________________________

                              No. 07-15-00391-CR
                           ________________________
                                       
                          KENDRA DRAUGHAN, APPELLANT
                                       
                                      V.
                                       
                         THE STATE OF TEXAS, APPELLEE
                                       

                                       
                    On Appeal from the 137th District Court
                             Lubbock County, Texas
   Trial Court No. 2010-428,943; Honorable John J. McClendon III, Presiding 

                                       
                               October 23, 2015
                                       
                              MEMORANDUM OPINION
                                       
               Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.
	This saga begins in June 2011 when Appellant, Kendra Draughan, was convicted of the lesser included offense of possession with intent to deliver cocaine in an amount of one gram or more but less than four, and sentenced to ten years, suspended in favor of five years community supervision.  A judgment was then entered revoking her community supervision.  No appeal from that judgment was timely filed; however, pursuant to a writ of habeas corpus, Appellant was granted an out-of-time appeal in May 2014.  Her court-appointed counsel pursued an Anders appeal and this court agreed with counsel's evaluation of the appeal, and on motion for rehearing, affirmed the trial court's judgment revoking Appellant's community supervision and sentencing her to ten years confinement.  See Draughan v. State, No. 07-14-00228-CR, 2015 Tex. App. LEXIS 173 (Tex. App. -- Amarillo Jan. 9, 2015, no pet.) (mem. op., not designated for publication).  Mandate was issued on March 27, 2015, and the revocation judgment became final.
	Appellant has now filed a new notice of appeal from the same revocation judgment.  Her intent is to raise an issue that was not raised in her 2013 hearing -- witnesses lied under oath.  Not only is Appellant's new notice of appeal dated October 19, 2015, from a 2013 judgment untimely, the matter has become final and she is not entitled to a second appeal from the same judgment.
	Consequently, this purported appeal is dismissed for want of jurisdiction. 
 
Patrick A. Pirtle
     								       Justice
Do not publish.